Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 8/2/2019, in which, claims 1-20 are pending. Claims 1, 13, and 17 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 8/2/2019 are accepted.

Specification
The disclosure filed on 8/2/2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
3.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claim 1 and dependent claims 2-12 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claim 1 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "data manager" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “wherein the identity chain comprises a record, associated with the data.” However, claim 1 recites ‘a record’ and ‘record, on the data availability chain, both of: the record…’ It is not clear ‘a record’ recited in claim 8 is a new instance of ‘a record’ or the same instance of the record incorporated by reference from claim 1, rendering the claim scope unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019067944 A1 (hereinafter ‘Wang’).

As regards claim 1, Wang (WO 2019067944 A1) discloses: A data manager, comprising: persistent storage for storing: an identity chain, and a data availability chain; (Wang: Figs 2, 4, 9, ¶23, ¶61, ¶95, i.e., the storage in the form of blockchains including for identity and resources tracking) 
and a data register programmed to: obtain data associated with an entity registered with the identity chain using a public 
obtain an object identifier associated with the data by storing the data in a data storage as a record; and (Wang: Fig. 3, ¶23, ¶59-¶60, ¶88-¶89, i.e., recording the interaction data as a record in a blockchain wherein the interaction has an identifier)
record, on the data availability chain, both of: the record using a private key associated with the entity, and the object identifier. (Wang: ¶23-¶26, ¶57-¶60, i.e., recording interaction data as a record in the blockchain is based on the private key wherein the interaction data is associated with an identifier)

Claims 13 and 17 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Wang discloses the data manager of claim 1, wherein the data register is further programmed to: record, on the data availability chain, metadata regarding the data. (Wang: ¶23-¶26)

claim 10, Wang discloses the data manager of claim 9, wherein the metadata comprises a description of contents of the data. (Wang: ¶23-¶26)

As regards claim 11, Wang discloses the data manager of claim 1, wherein the identity chain is immutable. (Wang: ¶72)

As regards claim 12, Wang discloses the data manager of claim 1, wherein the data availability chain is immutable. (Wang: ¶72)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-6, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 20190251563 A1 (hereinafter ‘Yan’).

As regards claim 2, Wang discloses the data manager of claim 1. However, Wang does not but in analogous art Yan (US 20190251563 A1) teaches: a data exchange manger programmed to: 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang to include well-known blockchain technology of smart contracts to manage objects in blockchains including transfer of objects by executing smart contracts that verify the rules as taught by Yan with the motivation to provide object management on blockchains (Yan: ¶3-¶4)

Claims 14 and 18 recite substantially the same features recited in claim 2 above and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Wang et al combination discloses the data manager of claim 2, wherein performing the action set comprises: appending a transaction to an exchange chain, wherein the transaction specifies an identity of a second entity associated with the data exchange proposal. (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶75, ¶104-116, ¶156, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang to include well-known blockchain technology of smart contracts to manage objects in blockchains including transfer of objects by executing smart contracts that verify the rules as taught by Yan with the motivation to provide object management on blockchains (Yan: ¶3-¶4)

Claims 15 and 19 recite substantially the same features recited in claim 3 above and are rejected based on the aforementioned rationale discussed in the rejection.

claim 4, Wang et al combination discloses the data manager of claim 3, further comprising: the data storage programmed to: obtain a data access request, wherein the data access request comprises the object identifier and the identity of the second entity; (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-116, ¶156, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain) make a determination that the exchange chain indicates that the second entity is authorized to access the data based on the appended transaction; and (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-116, ¶156, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain) provide access to the data based on the determination. (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-117, ¶156-¶158, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang to include well-known blockchain technology of smart contracts to manage objects in blockchains including transfer of objects by executing smart contracts that verify the rules as taught by Yan with the motivation to provide object management on blockchains (Yan: ¶3-¶4)

Claims 16 and 20 recite substantially the same features recited in claim 4 above and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Wang et al combination discloses the data manager of claim 4, wherein making the determination that the exchange chain indicates that the second entity is authorized to access the data based on the appended transaction comprises: verifying the identity of the second entity based on the identity chain; (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-117, ¶156-¶158, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 

As regards claim 6, Wang et al combination discloses the data manager of claim 3, wherein appending the transaction to the exchange chain comprises: determining an identity and a key for the transaction based on the identification chain; and (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-117, ¶156-¶158, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain wherein authentication of the sender/receiver is performed using credentials and public-private keys deployed on the blockchain) basing the transaction, at least in part, the identity and the key, wherein the key is associated with a public key stored in the identification chain. (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-117, ¶156-¶158, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang to include well-known blockchain technology of smart contracts to manage objects in blockchains including transfer of objects by executing smart contracts that verify the rules as taught by Yan with the motivation to provide object management on blockchains (Yan: ¶3-¶4)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 20200007544 A1 (hereinafter ‘Alibaba’).

As regards claim 7, Wang discloses the data manager of claim 1. However, Wang goes not but in analogous art, Alibaba (US 20200007544 A1) teaches: wherein the object identifier is associated with a portion of storage resources of the data storage, wherein the portion of the storage resources of the data storage stores the data. (Alibaba: Fig. 7, ¶110-¶120, i.e., the data object ID associated with the storage resource)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432